September 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 BOBBY TRANT, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE
    OF HAROLD B. TRANT, DECEASED, AND OF THE ESTATE OF
 ROSEALICE TRANT, DECEASED, AND THE ADDITIONAL HEIRS AND
 BENEFICIARIES OF THOSE ESTATES, PATSY TRANT LANGFORD AND
               ROBIN TRANT JOHNSON, Appellants

NO. 14-14-00507-CV                          V.

BRAZOS VALLEY SOLID WASTE MANAGEMENT AGENCY, INC., D/B/A
                  BVSWMA, INC., Appellee
             ________________________________

      This cause, an appeal from the judgment in favor of appellee, Brazos Valley
Solid Waste Management Agency, Inc., d/b/a BVSWMA, Inc., signed June 6,
2014, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellants, Bobby Trant, Individually and as Executor of the
Estate of Harold B. Trant, Deceased, and of the Estate of Rosealice Trant,
Deceased, and the additional heirs and beneficiaries of those Estates, Patsy Trant
Langford and Robin Trant Johnson, jointly and severally, to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.